Hill, J.
1. A wife entrusted her husband with some money in the form of gold coins, for the purpose of having the money deposited in the bank for her, for safe keeping. A special deposit of the money was made in the bank by him in his own name and as his own money. It so remained for several months, and the bank had no notice that his wife was claim-' ing title to the money, nor did the bank have any intimation whatever that the wife had any interest in the money. This money, along with other money that the husband had on deposit in the savings department of the bank and on general deposit with the bank, was pledged by the husband as security for the payment of a note executed by the husband to the bank. The wife brought suit in the municipal court for the *406money. The jury were authorized to find the verdict in favor of the defendant bank.
Decided March 20, 1922.
Certiorari; from Bibb superior court — Judge Mathews. July 11, 1921.
J. P. Burnett, H. F. Strohecker, for plaintiff.
E. L. Wheaton, for defendant.
2.‘The judgment of the judge of the superior court, refusing to grant a certiorari, was not erroneous for any of the reasons assigned.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.